555 F.2d 551
FIRST RAILROAD & BANKING COMPANY OF GEORGIA, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 73-3184.
United States Court of Appeals,Fifth Circuit.
June 7, 1977.

Appeal from the United States District Court for the Southern District of Georgia; Anthony A. Alaimo, Judge.
Before BROWN, Chief Judge, GODBOLD and RONEY, Circuit Judges.

ORDER:

1
In accordance with the mandate of the Supreme Court of the United States reversing this Court's decision in this case, our opinion as reported in 514 F.2d 675 is vacated, and the judgment of the United States District Court for the Southern District of Georgia is AFFIRMED.